DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Xu Yue on 2/18/2022.
The claims have been amended as followed:
Claim 7 has been amended to depend on claim 1. 
Claim 17 has been amended to have a period at the end of “manner.”


Allowable Subject Matter  
					Claims 1, 3-7 & 12-17 are allowed.

Regarding claim 1, Hsueh et al (US7689894) discloses a mechanism for optical-medium storage, comprising an optical-medium storage device(FIG 3; col 1, lines 28-54; element 3) and an optical-medium transmission device(FIG 3; 309, 311, 303 and 301), wherein: the optical-medium storage device is provided with an optical-medium storage module and an optical-medium input-output end(FIG 3; 305 and (302, 304 and 306)), the optical-medium storage module is configured to store an 5optical medium (FIG 3; 305 stores data), and the optical-medium input-output end is configured to receive and transmit the optical medium to the optical-medium storage module and read data in the optical medium stored in the optical-medium storage module (FIG 3; col 1, lines 27-29; 302 transmit the data and reading a data 302 from the optical storage medium), the optical-medium transmission device is arranged at the optical-medium input-output end (FIG 3), the optical-medium transmission device comprises an optical-medium receiving module(FIG 3; 303), 10an optical-medium storing module(FIG 3; 305 comprising 307), 
and an optical-medium reading module(FIG 3; 301); the optical-medium receiving module is configured to receive the optical medium transmitted from outside and transmit the optical medium to the optical-medium storage module via the optical-medium input-output end (FIG 3; 303 receiving from 301 and transmit data through 304 to 305 comprising 307), according to a receiving instruction; the optical-medium storing module is configured to cooperate with the optical-medium 15storage module(FIG 3; 307 configured to cooperate with 305), and form a storage path for the optical medium with the optical-medium storage module(FIG 3; data coming from 303 using 304(path) into 307 within 305); and the optical-medium reading module is configured to provide an interface for reading and read the optical medium stored in the optical-medium storage module, according to a reading instruction (FIG 3; 
Niu et al (US20200004652 FIG 1; [0034-0036 & 0105] discloses an input/output, interface and stored data memory 114). 
Bonen et al (US20150186328 FIG 9; [0087-0090 & 0129] discloses optical storage media). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the optical-medium transmission device further comprises a module switching device and an instruction acquisition module; the optical-medium transmission device further comprises a module switching device and an instruction acquisition module; Page 2 of 11Appl. No.: 16/493,261Reply to office action of October 14, 2021 the instruction acquisition module is configured to acquire an instruction for receiving the optical data, an instruction for transmitting the optical data, or an instruction for storing the optical data; and the module switching device is configured to: switch the optical-medium receiving module to cooperate with the optical-medium input-output end in response to the instruction acquisition module acquiring the instruction for receiving the optical data, so that the optical-medium storage module receives the optical data via the optical-medium receiving module; switch the optical-medium reading module to cooperate with the optical-medium input-output end in response to the instruction acquisition module acquiring the instruction for transmitting the optical data, so that the optical-medium storage module transmits the optical data via the optical-medium reading module; and switch the optical-medium storing module to cooperate with the optical-medium input- output end in response to the instruction acquisition module acquiring the instruction for storing the optical data, so that the optical-medium storing module form the storage path for the optical data with the optical-medium storage module. Claims 3-7 & 12-15 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 16, none of the prior art teaches, suggests or renders obvious, either alone in combination the optical-medium reading module comprises an optical splitter and a reading interface, the optical splitter is configured to split light carrying the optical data in the optical-medium storage module into optical-medium data stored in the optical-medium storage module and read optical-medium data, and send the read optical-medium data to the reading interface; and the reading interface is configured to transmit the read optical-medium data to an external read interface connected to the reading interface.
However, with respect to claim 17, none of the prior art teaches, suggests or renders obvious, either alone in combination the optical-medium reading module is configured to provide an interface for reading and read the optical data stored in the optical-medium storage module, according to a reading instruction; and the optical-medium storage module is a torus structure, and a plurality of reflecting mirrors is arranged inside the torus structure to store the optical data inside the torus structure in a circulating manner.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827